DETAILED ACTION
EXAMINER’S AMENDMENT 
This application is in condition for allowance except for the presence of claims 17-20 directed to Invention II non-elected filed 10/10/2018 without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 17-20 have been cancelled.
Reasons for Allowance
Claims 1, 3, 6-8 and 10-16 are allowed.
Claims 2, 4, 9 and 17-20 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the third silicon carbide region being metallized silicon carbide containing at least one element selected from the group consisting of nickel (Ni), palladium (Pd), and platinum (Pt). and the third silicon carbide region having a crystal structure of silicon carbide, and the third silicon carbide region having a crystal structure of silicon carbide; and
the at least one element is present at the carbon site of a the crystal structure of silicon carbide,” in combination with the other elements of the claim.  
Dependent claims 3, 6-8 and 10-16 are allowed by virtue of their dependency. 
NAKAJIMA (US 2016/0155640 A1), Shimizu (US 2015/0236099 A1; hereinafter ‘Shimizu099’), Shimizu (US 2015/0236098 A1, hereinafter ‘Shimizu098’), and Florikawa (US 2017/0077087 A1, hereinafter ‘Florikawa’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 4,161,743.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815